                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 RANDOLPH PENTEL, KIM POVOLNY,                      Case No. 18‐CV‐1447 (NEB/TNL)
 MICHELLE POVOLNY, MICHAEL
 POVOLNY,

                      Plaintiffs,                 ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 v.

 MICHAEL SHEPARD and CITY OF
 MENDOTA HEIGHTS,

                      Defendants.



       Michelle Povolny and Kim Povolny (the “Settling Plaintiffs”) seek $60,258.50 in

attorneys’ fees and $264.76 in costs under 18 U.S.C. § 2724. [ECF No. 66 (the “Motion”);

see also ECF No. 96 (“Pls’ Obj.”) at 1–2.] In a Report and Recommendation [ECF No. 95

(“R&R”)], United States Magistrate Judge Tony N. Leung recommended that the Motion

be granted in part and denied in part. The Settling Plaintiffs filed an objection to the R&R.

(Pls’ Obj.) The City of Mendota Heights and Michael Shepard (the “Defendants”) filed a

joint response to that objection. [ECF No. 97.] For the reasons set forth below, the Court

overrules the Settling Plaintiffs’ objections and accepts the R&R as modified.

                                     BACKGROUND

       Together with Randolph Pentel and Michael Povolny (the “Non‐Settling

Plaintiffs”), the Settling Plaintiffs brought this putative class action against the
Defendants for alleged violations of the Driver’s Privacy Protection Act (“DPPA”), 18

U.S.C. § 2721 et seq., and the Minnesota Government Data Practices Act (“MGDPA”),

Minn. Stat. § 13.01 et seq. The Settling Plaintiffs claimed that Shepard, a police officer,

wrongfully accessed their driver’s license information. [See generally ECF No. 1.] On

March 15, 2019, the Defendants served offers of judgment on the Settling Plaintiffs under

Rule 68 of the Federal Rules of Civil Procedure. [See ECF Nos. 46, 47, 50 and 51.] The

Settling Plaintiffs accepted those offers on April 1, 2019. [See ECF Nos. 31, 32, 52 and 53.]

According to the terms of the offers, each Defendant agreed to pay each Settling Plaintiff

$2,550. [ECF Nos. 46, 47, 50, 51.] The Defendants also agreed that the Settling Plaintiffs

could petition the Court for an award of reasonable costs and attorneys’ fees. (Id.)

       After the Settling Plaintiffs’ acceptance of the Rule 68 offers in April 2019, the Non‐

Settling Plaintiffs have continued to litigate their own claims and those of the remaining

members of the putative class. The Court has yet to issue a final judgment on the Non‐

Settling Plaintiffs’ claims or those they assert on behalf of the putative class.

       On June 12, 2019, the Settling Plaintiffs filed their Motion, then seeking $60,475 in

attorneys’ fees and $264.76 in costs. [See ECF No. 67 at 2.] The Defendants jointly opposed

the request. [See ECF No. 81.] The R&R agrees that the fees sought are unreasonable and

recommends that they be reduced. (See R&R at 10.) Although the Settling Plaintiffs agree

that the requested $60,475 inadvertently included $216.50 for time spent on the Non‐




                                              2
Settling Plaintiffs’ claims, they object to the R&R on various other grounds, maintaining

that they are entitled to the remaining $60,258.50. (See Pls’ Obj. at 1–2.)

                                       DISCUSSION

   I.       Standard of Review

         Parties may “file specific written objections to [a magistrate judge’s] proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn. L.R. 72.1(b).

“The objections should specify the portions of the magistrate judgeʹs report and

recommendation to which objections are made and provide a basis for those objections.”

Mayer v. Walvatne, 07‐CV‐1958 (JRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28,

2008).

         For dispositive motions, “[t]he district judge must determine de novo any part of

the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); accord 28 U.S.C. § 636(b)(1). Because a motion for attorneys’ fees is a dispositive

motion, this Court reviews de novo the portions of the R&R to which the Settling Plaintiffs

object. See Myers. v. Aitkin Cty., 14‐CV‐473 (JRT/LIB), 2017 WL 1134575, at *2 (Mar. 27,

2017).

   II.      Analysis

         Under the DPPA, courts “may award ‘reasonable attorneys’ fees and other

litigation costs reasonably incurred.’” Orduno v. Pietrzak, 932 F.3d 710, 719 (8th Cir. 2019)

(“Orduno II”) (quoting 18 U.S.C. § 2724(b)(3)). “The party seeking fees bears the burden




                                              3
of establishing entitlement to an award and documenting the appropriate hours and

hourly rates.” Id. at 719–20. “The starting point for determining attorneys’ fees is the

‘lodestar,’ which is calculated by multiplying the number of hours reasonably expended

by the reasonable hourly rate.” Id. at 719.

       The Settling Plaintiffs assert that they are entitled to $60,258.50 in view of the 154.6

hours expended and the hourly rates charged by the timekeepers working on this case.

The R&R recommends that: (1) the Court exclude 34.225 hours relating to class issues; (2)

the Court reduce by 40 percent the time each timekeeper spent on preparing the

complaint, preparing the Rule 26(f) report, drafting discovery requests, drafting

discovery responses, and time spent on clerical tasks; (3) the Court adjust the hourly rates

charged by each timekeeper to correspond to the hourly rates charged in other DPPA

cases brought in this district; (4) the Court reduce the resulting figure by another 20

percent to reflect the Settling Plaintiffs’ partial success in this matter. (R&R at 10.) The

Settling Plaintiffs object to each of these adjustments.1 For the reasons stated below, the

Court overrules each of the Settling Plaintiffs’ objections to these adjustments.




1As noted above, the R&R also recommends excluding the 1.35 hours spent on the Non‐
Settling Plaintiffs’ claims that were inadvertently included in the Settling Plaintiffs’
submissions, and the Settling Plaintiffs do not object to this adjustment. Accordingly, the
Court accepts the R&R’s recommendation that these 1.35 hours be excluded. And because
no one disputes that awarding the Settling Plaintiffs $264.76 in costs is reasonable, the
Court also accepts the R&R’s recommendation that the Settling Plaintiffs be awarded
$264.76 in costs.


                                              4
   A.         Excluding 34.255 Hours Relating to Class Issues

        “[T]he fee award must be justified by the plaintiff’s level of success.” Emery v.

Hunt, 272 F.3d 1042, 1047 (8th Cir. 2001). Indeed, “the degree of success obtained” is “the

most critical factor” courts consider when awarding attorneys’ fees. Hensley v. Eckerhart,

461 U.S. 424, 436 (1983); accord Fires v. Heber Springs Sch. Dist., 565 F. Appʹx 573, 575 (8th

Cir. 2014).

        The R&R concludes that it would be premature to award fees for time spent

litigating claims asserted on behalf of the putative class because the degree of success of

these claims is not yet known. (R&R at 7–8.) It accordingly recommends that the 34.225

hours spent on these issues be excluded from the lodestar calculation. (Id.)

        The Settling Plaintiffs do not dispute that claims asserted on behalf of the putative

class are still pending in this case. (See, e.g., Pls’ Obj. at 11.) Nor do they dispute the R&R’s

determination that 34.225 hours, specifically, relate to class issues. (See id.) Rather, they

argue that “it was reasonably necessary to spend time on [class‐related issues] before

those claims were resolved as to” the Settling Plaintiffs. (Id.)

        The Court finds no merit in the Settling Plaintiffs’ argument that it would be

proper to award attorneys’ fees for time spent litigating claims asserted on behalf of the

putative class at this stage of the litigation. Even the Settling Plaintiffs do not dispute that

it is too early to ascertain whether those claims will be successful. Thus, it would be

unreasonable to award attorneys’ fees for time expended class‐related issues at this time.



                                               5
The Court excludes the 34.225 hours spent on class‐related issues from the lodestar

calculation.

   B.      The 40% Reduction for Overstaffing and Overbilling

        In Orduno II, the Eighth Circuit instructed district courts to “be mindful of both

‘redundant’ and ‘excessive’ hours” when awarding attorneys’ fees. Orduno II, 932 F.3d at

720.

        The R&R recommends that time spent on certain tasks be reduced by 40 percent

because excessive time and resources were spent on those items. (R&R at 8–9.)

Specifically, it recommended a 40 percent reduction in the hours spent on: (1) drafting

the complaint; (2) preparing the Rule 26(f) report; (3) drafting discovery requests; (4)

drafting discovery responses; and (5) clerical and secretarial work. (See id. at 8–10.) The

R&R reasons that there were many inefficiencies in the work performed on these tasks

and those inefficiencies were similar to the ones that plagued Orduno v. Pietzrak, No. 14‐

CV‐1393 (D. Minn.). (See id.). Due to those similarities, it suggested that the 40 percent

reduction applied in Orduno for excessive billing and overstaffing also be applied here.

(See id. at 9–10.)

        The Settling Plaintiffs object to the 40 percent reduction of time spent on these

tasks, arguing:

        This case is not like the Orduno matter the Magistrate [Judge] relies on as it
        involved only one of the same law firms, did not involve a motion to
        dismiss, the class certification issue has yet to be considered, the MGDPA



                                              6
       is pled here, and the factually more complicated and difficult‐to‐discern
       BCA and LEMS audits have led to more challenging discovery issues.

(Pls’ Obj. at 13–14.)

       The Court does not find the Settling Plaintiffs’ attempts to distinguish Orduno

persuasive. First, that the Eighth Circuit upheld a 40 percent reduction of the fees

submitted for work performed by four of the same attorneys from Sapientia Law Group,

PLLC (“Sapientia”), merely highlights that, in light of their personal experience, it is

reasonable to expect these attorneys to litigate DPPA cases efficiently. See Affidavit of

Sonia Miller‐Van Oort, Orduno v. Pietrzak, 14‐CV‐1393 (ADM/DTS) (D. Minn. June 9,

2017), ECF No. 236 (explaining fees submitted included work performed by Larry Fett,

Jon Strauss, Sonia Miller‐Van Oort, and Robin Wolpert).

       Second, while this case differs from Orduno in that (1) the complaint filed here

asserted claims under the MDGPA and (2) the Defendants here did not seek dismissal of

the claims brought against them, in the Court’s view the 31.8 hours that five different

attorneys spent on drafting the complaint was nonetheless excessive. The same four

attorneys from Sapientia often litigate DPPA cases in this District and therefore

frequently confront the DPPA questions raised in such cases. See, e.g., Orduno v. Pietrzak,

14‐CV‐1393 (ADM/DTS) (D. Minn.) (noticing appearances from Strauss, Fett, Wolpert,

and Miller‐Van Oort); Myers v. Aitkin Cty., No. 14‐CV‐473 (JRT/LIB) (D. Minn.) (same);

Krekelberg v. Anoka Cnty., No. 13‐CV‐3562 (DWF/TNL) (D. Minn.) (same). But the hours

and staffing do not reflect gains in efficiency due to increasing familiarity with DPPA


                                            7
cases: five timekeepers billed 34.65 hours to draft the complaint in Orduno (filed in May

of 2014, see Orduno v. Pietrzak, 14‐CV‐1393 (ADM/DTS), 2017 WL 4354686, at *13 (D. Minn.

Sept. 29, 2017) (“Orduno I”) and five timekeepers billed 31.8 hours to draft the complaint

here (filed four years later in May of 2018, see ECF No. 1). And in the Court’s view, adding

an MGDPA cause of action—the only notable difference between this action and

Orduno—should not entirely offset any efficiency gained from the additional years of

experience and decisions clarifying recurring legal issues in DPPA cases. In other words,

if only 20.79 hours (the 34.65 hours billed reduced by 40 percent) were reasonably

required to draft the complaint filed four years ago in Orduno, with the benefit of four

years of experience litigating DPPA cases and decisions clarifying the legal issues raised

in such cases, the attorneys and paralegal representing the Settling Plaintiffs could

reasonably be expected to spend no more than 19.08 hours drafting the complaint

asserting DPPA and MGDPA claims filed here.

       Finally, the Court is not convinced that the number of timekeepers (up to four,

depending on the task) and hours (30.45) spent on discovery issues is reasonable.

Discovery in this case required counsel for the Settling Plaintiffs to contend with the BCA

and LEMS databases. 2 Orduno did not. Admittedly, due to the posture of this case, the

Court’s insight into discovery issues is limited to the issues raised in connection with the




2For an explanation of these terms and their relevance to this litigation, the Court refers
to the Order of Judge Leung dated August 7, 2019. [See ECF No. 90.]


                                             8
Non‐Settling Plaintiffs’ motion to compel discovery. [See ECF No. 33.] But based on that

limited insight, it does not appear that obtaining and reviewing the BCA and LEMS

audits required much of counsel for the Settling Plaintiffs. The attorneys from Sapientia

have grappled with the BCA database in similar DPPA suits. See, e.g., Rollins v. City of

Albert Lea, No. 14‐CV‐299 (SRN/HB), 2016 WL 6818940, at *17 (D. Minn. Nov. 17, 2016).

The Court would therefore expect them to be familiar with drafting discovery requests

for and interpreting BCA data and to instruct paralegals to efficiently assist with any

related tasks. As for the LEMS audits, the submissions filed in support of the Non‐Settling

Plaintiffs’ motion contend that the LEMS audit reports produced were simply too opaque

to permit any meaningful review. [See, e.g., ECF No. 35 at 4–5.] Surely, not much time is

needed to conclude that such opaque audit reports cannot provide useful information. In

these circumstances, the Court agrees with the R&R that the hours expended on

discovery issues were excessive.

       At bottom, the Court agrees with the R&R that, like Orduno, this case involves

issues that are neither factually nor legally complex. See Orduno I, 2017 WL 4354686, at

*13. Factually, it focuses narrowly on the frequency and circumstances of one individual’s

accesses of driver’s license information. And, as this case follows years of DPPA litigation

in this District, the legal issues it raises are banal. In these circumstances, the Court agrees

with the R&R that the following entries indicate overstaffing that resulted in excessive

and redundant hours: preparing the complaint (five timekeepers, 31.8 hours); preparing



                                               9
the Rule 26(f) report (two timekeepers, 8.3 hours); drafting discovery requests (three

timekeepers, 12.7 hours); drafting discovery responses (four timekeepers, 9.45 hours),

clerical and secretarial work (two timekeepers, 1.65 hours).3 While some of these entries

include tasks that were properly assigned to a paralegal, the Court does not believe the

time spent on those tasks reflects the efficiency it expects from a paralegal instructed by

attorneys with years of experience litigating DPPA cases. Thus, the Court reduces the

time spent on these tasks by 40 percent.

    C.      Adjusting the Timekeepers’ Hourly Rates

         “To determine whether an hourly rate is reasonable, the Court looks to the rates

‘prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience and reputation.’” Orduno I, 2017 WL 4354686, at *13 (quoting Blum v

Stenson, 465 U.S. 886, 895 n.11 (1984)).

         The R&R recommends that the hourly rates used in the lodestar calculation “be

adjusted to reflect what [the Settling Plaintiffs’ counsel] charged in similar cases.” (R&R

at 4.) In those cases, the following rates were approved: (1) $400 per hour for Strauss,

Miller‐Van Oort, and Wolpert; (2) $450 per hour for Fett; and (3) $100 per hour for

Sapientia’s paralegal. (See id. at 4 (citing Orduno I, 2017 WL 4354686, at *13; Taylor v. City




3 The Settling Plaintiffs do not dispute that the R&R’s calculation of the time spent on
these tasks is accurate. The Court notes that it modifies the R&R to the extent that the
R&R mistakenly reduced the time spent on clerical and secretarial tasks by 60 percent,
not 40 percent.


                                             10
of Amboy, No. 14‐CV‐722 (PJS/TNL), 2017 WL 4075163, at *2 (D. Minn. Sept. 14, 2017);

Myers v. Aitkin Cnty., No. 14‐CV‐473 (JRT/LIB), 2016 WL 11186989, at *3–4 (D. Minn. Nov.

30, 2016))). The R&R then concludes that, as there is no indication that Firth’s knowledge

and experience exceed those of Strauss, Miller‐Van Oort, and Wolpert, his hourly rate

should also be adjusted to $400. (R&R at 5.)

       The Settling Plaintiffs object, seeking: (1) $450 per hour for Miller‐Van Oort,

Strauss, and Firth; (2) $475 for Fett; (3) $425 for Wolpert; and (4) $110 for Sapientia’s

paralegal. They contend that they are entitled to these rates because Defendants have not

offered any expert testimony stating that these rates are unreasonable and because they

“are not locked into maintaining the same hourly rates for seven years.” (Pls’ Obj. at 12–

13.)

       It is the Court’s view that the hourly rates used in the lodestar calculation should

be the same as in other DPPA cases litigated by the same counsel, and it is not persuaded

by the Settling Plaintiffs’ arguments to the contrary. It is the Settling Plaintiffs’ burden to

show that they are entitled to their proposed rates, see Orduno II, 932 F.3d at 719–20, and

district courts “may also rely on [their] own experience and knowledge of prevailing

market rates” to determine whether they have met that burden, see Orduno I, 2017 WL

4354686, at *13. No expert affidavits from the Defendants are necessary for the Court to

conclude that the hourly rates sought by the Settling Plaintiffs are unreasonable based on

counsel’s skill and experience and the Court’s knowledge and experience of prevailing



                                              11
market rates. The Court’s conclusion is bolstered by the undisputed fact that the same

counsel were awarded lower rates in the many comparable cases they have litigated in

this District. See R&R at 4 (collecting cases awarding lower fees to counsel); Orduno I, 2017

WL 4354686, at *13 (same); see also Lamberson v. Bank of Am. Corp., No. 11‐CV‐335

(ADM/TNL), 2012 WL 4129807, at *3 (D. Minn. Sept. 19, 2012) (reducing hourly rates

charged by counsel in light of fee awards calculated using lower hourly rates in other

cases).4 It sees no basis for increasing counsel’s rates in this particular case.

    D.      The 20% Reduction for Partial Success

         As noted above, the degree of success obtained is a critical factor in determining a

reasonable award of attorneys’ fees. Courts may therefore reduce fee awards to reflect a

plaintiff’s limited success. See Hensley, 461 U.S. at 436 (“If . . . a plaintiff has achieved only

partial or limited success, the product of hours reasonably expended on the litigation as

a whole times a reasonable hourly rate may be an excessive amount.”).

         The R&R recommends that the fees awarded be reduced another 20 percent in

light of the Settling Plaintiffs’ limited success on their claims. (See R&R at 6–7.) It reasoned

that each Settling Plaintiff recovered only $2,550 from each Defendant (that is, $5,100

each) and in so doing recovered little more than the liquidated damages provision of the



4The Court finds the Settling Plaintiffs’ attempts to distinguish Lamberson unavailing. (See
Pls’ Obj. at 13.) As the Lamberson court reduced the rates of both an attorney that had been
suspended and an attorney that had not, see Lamberson, 2012 WL 4129807, at *3–4, its
reasoning is persuasive even though none of the Settling Plaintiffs’ attorneys have been
suspended.


                                               12
DPPA for a single unauthorized access. (Id.) The R&R also notes that the amount

recovered was also far less than the $100,000 in liquidated, actual, and compensatory

damages sought in the complaint. (Id. at 6.) Concluding that the Settling Plaintiffs were

only partially successful, the R&R recommends that the fees be reduced another 20

percent. (Id. at 7.)

       The Settling Plaintiffs object, arguing that the R&R ignores the degree of success

in this matter because each Settling Plaintiff recovered “more than twice the amount of

statutory liquidated damages.” (Pls’ Obj. at 9.) And they contend that the amount claimed

in the complaint “is not the correct point of analysis and comparison.” (Id. at 10.)

       The Court does not find the Settling Plaintiffs’ arguments persuasive. In Orduno,

the Eighth Circuit affirmed a 20 percent reduction for limited success even though the

plaintiff recovered $15,000 in liquidated damages. See Orduno II, 932 F.3d at 720. It noted

that the plaintiff had requested more than $1,000,000. Id. The Settling Plaintiffs have

obtained only $5,100 in liquidated damages each after seeking $100,000 and cannot be

considered more successful. It is the Court’s view that a 20 percent reduction in light of

the Settling Plaintiffs’ partial success is warranted here.




                                             13
                                    CONCLUSION

      Based upon all the files, records, and proceedings in the above‐captioned matter,

IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 95] is ACCEPTED AS

      MODIFIED;

      2.     The Settling Plaintiffs’ motion for reasonable attorneys’ fees and costs

      [ECF No. 66] is GRANTED IN PART AND DENIED IN PART;

      3.     The Settling Plaintiffs are awarded $25,247.60 in attorneys’ fees and

      $264.76 in costs against Defendants the City of Mendota Heights and Michael

      Shepard.

      4.     Defendants the City of Mendota Heights and Michael Shepard are hereby

      ORDERED to remit to the Settling Plaintiffs $25,247.60 in attorneys’ fees and

      $264.76 in costs.




Dated: December 20, 2019                        BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                           14
